 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                             DISTRICT OF NEVADA
 7
     TERRELL YOUNG,                       Case No. 3:17-cv-00118-HDM-CBC
 8
                            Petitioner,
 9           v.                                        ORDER
10   BACA, et al.,
11                         Respondents.
12
             On October 15, 2019, the court granted respondents’ motion to
13
     dismiss, in part, finding that the petition in this action contains
14
     both exhausted and unexhausted claims and is therefore mixed. (ECF
15
     No. 66).     The court directed petitioner to elect how he would like
16
     to proceed on his mixed petition. Petitioner has elected to dismiss
17
     the unexhausted claim, Ground Two, and proceed on his exhausted
18
     claim. (ECF No. 67)
19
             Good cause appearing, IT IS HEREBY ORDERED that petitioner’s
20
     motion to dismiss Ground Two (ECF No. 67) is GRANTED. Ground Two
21
     is dismissed from the petition without prejudice.
22
             IT IS FURTHER ORDERED that respondents shall file an answer
23
     to the remaining claim in the petition on or before December 27,
24
     2019.    The answer shall address the outstanding timeliness defense
25
     as well as the merits of the remaining claim in the petition.
26
             IT IS FURTHER ORDERED that petitioner shall file any reply to
27
     the answer on or before January 27, 2020.
28


                                          1
 1        IT IS FURTHER ORDERED that petitioner shall file any motions

 2   for an evidentiary hearing and/or discovery no later than the time

 3   of filing the reply. Respondents shall have fourteen days to file

 4   any responses thereto, and petitioner shall have seven days to

 5   file any replies thereto.

 6        The parties are advised that, given the length of time the

 7   petition has been pending, extensions of the deadlines set forth

 8   above are not likely to be granted.

 9        IT IS SO ORDERED.

10        DATED: This 5th day of November, 2019.
11

12                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     2
